                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TRAVIS HEFFLEY,                :
                               :
          Plaintiff,           :    Civ. No. 17-3647 (NLH)(KMW)
                               :
     v.                        :    MEMORANDUM OPINION AND ORDER
                               :
                               :
FEDERAL BUREAU OF PRISONS      :
FCI FORT DIX, et al.,          :
                               :
          Defendants.          :
______________________________:

APPEARANCES:

Travis Heffley
17225097
Otisville
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 1000
Otisville, NY 10963

HILLMAN, District Judge

     WHEREAS, Plaintiff Travis Heffley filed a complaint naming

unidentified members of the Extraction Team at FCI Fort Dix as

defendants, ECF No. 1; and

     WHEREAS, the Court reviewed the complaint under 28 U.S.C. §

1915(e)(2) and concluded sua sponte dismissal was not

appropriate, ECF No. 7.   However, the Court acknowledged that

the Complaint could not be served on unknown John Doe

defendants, and thus, the Court authorized discovery pursuant to

Federal Rules of Civil Procedure 26(d) and 34(c) limited to



                                   1
discovering the identities of the John Doe members of the Fort

Dix Extraction Team.   Id.; and

     WHEREAS, after Plaintiff provided the Court with names for

the John Doe defendants, the Court directed the Clerk’s Office

to substitute the named defendants and to issue U.S. Marshal 285

Forms to Plaintiff for service, ECF No. 13; and

     WHEREAS, the Clerk’s Office docketed a notice that it had

not received the 285 Forms from Plaintiff, ECF No. 21; and

     WHEREAS, Plaintiff wrote to the Court and said he had

mailed the forms to the Clerk’s Office, ECF No. 22; and

     WHEREAS, the Court has not yet received any 285 forms from

Plaintiff,

     IT IS therefore on this      2nd   day of    July    , 2021,

     ORDERED that the Clerk shall mail to Plaintiff a new

transmittal letter explaining the procedure for completing

Unites States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”);

and it is further

     ORDERED that, once the Marshal receives the USM-285 Form(s)

from Plaintiff and the Marshal so alerts the Clerk, the Clerk

shall issue summons in connection with each USM-285 Form that

has been submitted by Plaintiff, and the Marshal shall serve

summons, the Complaint and this Order to the address specified




                                   2
on each USM-285 Form, with all costs of service advanced by the

United States 1; and it is further

     ORDERED that Defendant(s) shall file and serve a responsive

pleading within the time specified by Federal Rule of Civil

Procedure 12; and it is further

     ORDERED that the time for service under Federal Rule of

Civil Procedure 4 is extended for 90 days from the date of this

Order; and it is finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Plaintiff by regular U.S. mail.



                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Alternatively, the U.S. Marshal may notify Defendant(s) that an
action has been commenced and request that the defendant(s)
waive personal service of a summons in accordance with Fed. R.
Civ. P. 4(d).

                                  3
